PER CURIAM.
This is an appeal from a final judgment finding against the appellant on his claim and the appellees on their counterclaims. The appellant challenges the sufficiency of the evidence to support the trial court’s judgment.
The appellant’s complaint alleged that appellee, as a member of the board of directors of Southeast Computer Concepts Corporation, had obtained a controlling interest in the company through a series of stock purchases unauthorized by the other directors and shareholders. The complaint further alleged that appellee had increased his salary without seeking authorization from the other directors. The appellee’s defense was that the stock purchases and salary raises were done with the knowledge and consent of the individuals involved and that, given the small size of the company, these transactions could not have occurred without such knowledge and consent.
The case was originally tried to a jury, but after a mistrial and an attempted settlement the parties submitted the case to the trial judge for resolution upon the transcripts of the jury trial. The trial court rejected all of the parties’ claims without articulating a specific basis therefor. Hence, this case comes to this court in the same posture as if a jury had rejected appellant’s claims. Upon consideration of the briefs and review of the record we are unable to say that there is a total lack of evidence to support the trial court’s rulings.
Accordingly, the final judgment of the trial court is affirmed.
HERSEY, C.J., and ANSTEAD and LETTS, JJ., concur.